DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 and 22-26 in the reply filed on 5/19/2022 is acknowledged.
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 10, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (WO 2018/106186 A1) in view of Kidwell (US PGPub 2013/0341264 A1), optionally in view of Proulx (US 5,681,438).
With respect to claim 1, Yang teaches a capacitive deionization device which includes within its structure ion exchange membranes and spacer layers [Abs, pg. 5 lines 14-22].  Regarding the spacers being 3D-printed, see MPEP 2113; the claim is directed to a product, such that the process of making (e.g. 3D-printing) does not distinguish the structure of the product.  Regardless, Yang teaches that the spacer may be 3D-printed or otherwise additively manufactured to allow precise control over dimensions [pg. 7 lines 26-31].
Yang is silent to the spacer having dimensions e.g. W1 > W2 and corresponding L1 > L2 as claimed.  However, Kidwell teaches spacers for membrane devices e.g. feed spacers [Abs] which include alternating strands of material to form their structure, including alternating thicknesses, and which are useful for reducing pressure drop in the system, with further benefits such as reduced fouling or concentration polarization [0020].  Kidwell teaches embodiments in which the strands are overlapped and alternate e.g. thicker strands above or below thinner strands [0023, Fig. 2].  At least in sections in which a thick strand overlies a thin strand, the spacer would satisfy the claimed dimensions i.e. the higher strand (L1) would similarly have the larger width (W1).
Yang does not particularly limit the dimensions of the spacer material and so it would have been obvious to one of ordinary skill in the art to modify Yang’s taught system to include specific spacer dimensions such as those suggested by Kidwell from a related field because, as in Kidwell, such structure is useful for reducing pressure loss, fouling, and the like in a water treatment device.
Regarding the spacer being adhered to the ion exchange membrane, see MPEP 2144.04 V.B; making parts integral is generally obvious to those of ordinary skill in the art.  Further, see Proulx, which teaches membrane modules with membranes and spacers e.g. for deionization applications [Abs] and teaches bonding the spacers to the membranes in order to provide support to the membranes e.g. to prevent leakage, peeling, and the like [Col. 2 lines 19-39].
With respect to claim 2, as best understood the structure suggested by Kidwell satisfies the claim requirements, as it includes an overlay of a first (larger) cylindrical layer onto a second (smaller) cylindrical layer.  Because the intersection point between the cylinders would be at a point which is less than the maximum diameter of either cylinder [0027, Fig. 4], either of the strands close to their intersection point therefore represent an intermediate height with a reduced width.  This point may then be considered point “2” (i.e. L2, W2) to satisfy the previously set forth requirements, and the lower strand diameter would represent point “3” (i.e. L3, W3) being wider and lower than the intermediate point.
With respect to claims 3 and 4, Yang teaches that the spacer may have a thickness of around 200 microns [pg. 5 lines 7-10].
With respect to claim 5, Kidwell teaches various values for the diameters of the strands and the spacing of the strands [0025, 0030] and, as best understood, this implies ranges which overlap the claimed ranges.  By way of example, assuming a strand thickness of 5 mils (0.127 mm) and a spacing of 2 strands per inch, this would be understood to cover on the order of 2% of the available area.  Regardless, optimization of the spacing and the like e.g. to provide desirable flow and support effects would have been obvious to one of ordinary skill in the art.
With respect to claims 6 and 7, the volume as compared to the theoretical volume would be significantly less than 95%; first, the spacer materials are cylindrical, meaning that they would exhibit approximately 79% of their theoretical maximum volume based on length and width (i.e. π/4, the ratio of a prism volume to a cylindrical volume given the same length/width constraints).  Further, the spacer includes alternating small and large strands, such that every small strand represents a further reduction compared to theoretical volume (Kidwell teaches that A strands are desired to be appreciably bigger than B strands, and suggests exemplary thickness of e.g. 20 mils vs. 10 mils [0023, 0025]).  As such, the claimed value for actual vs. theoretical volume is at minimum obvious over the combination.
With respect to claim 9, as above the system employs cation and anion exchange membranes, both of which are adjacent to the spacer.
With respect to claim 10, because the spacers taught by Kidwell are provided at angles, both the width (W1, W2) and depth (D1, D2) exhibit the claimed properties at least at points.
With respect to claim 22, see the rejection of claim 1 above.  Yang teaches a capacitive deionization system which may include a pair of electrodes acting as an anode and cathode, two ion exchange membranes e.g. cation exchange and anion exchange, and at least one spacer material [pg. 5 lines 14-22].  Further, Yang teaches that the spacer may have a thickness of around 200 microns [pg. 5 lines 7-10].
With respect to claim 23, as above the system employs cation and anion exchange membranes, both of which are adjacent to the spacer.
With respect to claim 24, as best understood the structure suggested by Kidwell satisfies the claim requirements, as it includes an overlay of a first (larger) cylindrical layer onto a second (smaller) cylindrical layer.  Because the intersection point between the cylinders would be at a point which is less than the maximum diameter of either cylinder [0027, Fig. 4], either of the strands close to their intersection point therefore represent an intermediate height with a reduced width.  This point may then be considered point “2” (i.e. L2, W2) to satisfy the previously set forth requirements, and the lower strand diameter would represent point “3” (i.e. L3, W3) being wider and lower than the intermediate point.
With respect to claim 25, Kidwell teaches various values for the diameters of the strands and the spacing of the strands [0025, 0030] and, as best understood, this implies ranges which overlap the claimed ranges.  By way of example, assuming a strand thickness of 5 mils (0.127 mm) and a spacing of 2 strands per inch, this would be understood to cover on the order of 2% of the available area.  Regardless, optimization of the spacing and the like e.g. to provide desirable flow and support effects would have been obvious to one of ordinary skill in the art.
With respect to claim 26, because the spacers taught by Kidwell are provided at angles, both the width (W1, W2) and depth (D1, D2) exhibit the claimed properties at least at points.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al in view of Kidwell and Proulx.
	Yang teaches as above but is silent to providing a second set of spacer material on the second side of the ion exchange membrane.
	However, Proulx teaches embodiments in which multiple sets of spacer/membrane units are stacked together [Fig. 3A] including bonding of adjacent layers [Col. 3 lines 55-61] to produce a self-supporting assembly.
	It would have been obvious to one of ordinary skill in the art to provide a further spacer on the opposite side of the membrane in Yang’s taught device to increase capacity with further channels, and as in Proulx to bond adjacent sets of layers to provide a supported structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777